Name: Regulation (EEC) No 459/73 of the Commission of 31 January 1973 suspending the rates of customs duties applicable in trade between Denmark and the Community as originally constituted in respect of beef and veal products for which a compensatory amount is laid down
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/18 Official Journal of the European Communities 26 . 2 . 73 REGULATION (EEC) No 459/73 OF THE COMMISSION of 31 January 1973 suspending the rates of customs duties applicable in trade between Denmark and the Community as originally constituted in respect of beef and veal products for which a compensatory amount is laid down THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty (*) concerning the Accession of new Member States to the European Economic Community and to the European Atomic Energy Community, signed at Brussels on 22 January 1972 ; Having regard to Council Regulation (EEC) No 181/ 73 ( 2) of 23 January 1973 fixing the general rules for the system of compensatory amounts for beef and veal, and in particular the second subparagraph of Article 14 thereof ; Whereas the customs duties applicable in trade within the Community in respect of the products referred to in Article 1 (a ) of Council Regulation (EEC) No 805/68 ( 3) of 27 June 1968 on the common organization of the market in beef and veal , as last amended by the Act (4) annexed to the Treaty of Accession, may be suspended in whole or in part in accordance with Article 8 of Regulation (EEC) No 181/73 ; Whereas Denmark applies , in respect of these products , rates of customs duties identical to those of the Common Customs Tariff and whereas the guide prices applicable in this new Member State are those of the Community as originally constituted ; whereas , in this situation, the application of the second subparagraph of Article 91 ( 1 ) of the Act results in the total suspen ­ sion of customs duties in trade between Denmark and the Community as originally constituted ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Beef and Veal ; HAS ADOPTED THIS REGULATION : Article 1 The customs duties applicable in trade between Den ­ mark and the Community as originally constituted in respect of the products referred to in Article 1 (a ) of Regulation (EEC) No 805/68 are hereby suspended . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 February 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1973 . For the Commission The President Francois-Xavier ORTOLI O OJ No L 73 , 27. 3 . 1972, p. 5 . (2) OJ No L 25 , 30. 1 . 1973 , p. 9 . (3) OJ No L 148 , 28 . 6. 1968 , p. 24. (4) OJ No L 73 , 27 . 3 . 1972, p. 5 .